Title: Thomas Jefferson to Lafayette, 30 November 1813
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dear friend  Nov. 30. 13.
            The last letters I have recieved from you were of Apr. 22. May 20. July 4. of the preceding year. they gave me information of your health, always welcome to the feelings of antient and constant friendship. I hope this continues & will continue until you tire of that and life together.—the Sheperd dogs mentioned in yours of May 20. arrived safely, have been carefully multiplied, and are spreading in this and the neighboring states where the increase of our sheep is greatly attended to. of these we have already enough to clothe all our inhabitants, and the Merino race is wonderfully extended, & improved in size. our manufactures of fine cloths are equal to the best English, and those of cotton by their abundance and superior quality will compleatly exclude the English from the market. our progress in manufactures is far beyond the calculations of the most sanguine. every private house is getting spinning machines. I have four in operation in my own family for our own use, and carding machines are growing up in every neighborhood. insomuch that were peace restored tomorrow, we should not return to the importation from England of either coarse or midling fabrics of any material, nor even of the finer woolen cloths. putting
			 honor & right out of the question therefore, this revolution in our domestic economy was
			 well worth a war.
            You have heard how inauspiciously our war began by land. the treachery of Hull who, furnished with an army which might have taken Upper Canada with little resistance, sold it to an enemy of one fourth his strength was the cause of all our subsequent misfortunes.
			 a second army was by surprise submitted to massacre by the Indians, under the eye and countenance of British officers to whom they had surrendered on capitulation. other losses
			 followed these from cowardice, from foolhardiness and from
			 sheer imbecillity in
			 the commanders. in every instance the men, militia as well as regulars displayed an intrepidity which shewed it only wanted capable direction.
			 these misfortunes however, instead of disheartening,
			 only sunk deeper into our hearts the necessity of reexertion, as in old times was the effect of the retreat across the Delaware. this has
			 happily been crowned with success. every thing above the Eastern end of L. Ontario is already in our possession,
			 and I might venture to say to the walls of Quebec: because on the 10th inst. Genl Wilkinson was entering the Lake St Francis on his passage down to Montreal where he would land within 3. or 4. days and not meet a resistance which gives us any apprehensions. between that
			 place and Quebec there is neither post nor armed man. Kingston was wisely left to fall of itself.
			 the St Laurence to the walls of Quebec being ours whenever the season will open it to us, this last place will never be worth the blood it would cost. cut off from subsistence by the loss of the upper country, it must be
			 evacuated by it’s inhabitants. our quarters for this winter will probably be in Montreal.
            Of the glories of our little navy you will of course have heard. those on the ocean are no otherwise of value than as they have proved the British can be beaten there by an equal force. they correct the idea of their invincibility, and by this moral effect destroy one half their physical force on that element. but Perry’s victory on L. Erie had the most important effects, and is truly the parent of all the subsequent successes. nor do I know that the naval history of the world furnishes an example of a
			 more splendid action.
            I join you sincerely, my friend in wishes for the emancipation of South America. that they will be liberated from foreign subjection I have little doubt. but the result of my enquiries does not authorise me to hope they are capable of maintaining a free government.
			 their people are immersed in the darkest ignorance, and brutalised by bigotry & superstition. their priests make of them what they please: and tho’ they may have some capable
			 leaders yet
			 nothing
			 but intelligence in the people themselves can keep these faithful to their charge. their efforts I fear therefore will end in establishing military despotisms in the several provinces. among
			 these
			 there can be no confederacy. a republic of kings is impossible. but their future wars & quarrels among themselves will oblige them to bring the people into action, & into the exertion of
			 their understandings. light will at length beam in on their minds and the standing example we shall hold up, serving as an excitement as well as a model for their government, and direction may in the long run qualify them for self-government. this is the most I am able to hope for them; for I lay it down as one of the impossibilities of nature that ignorance should maintain
			 itself free against cunning, where any government has been once admitted.
            I thank you for making mr Correa known to me. I found him deserving every thing which his and my friends had said of him, and only lamented that our possession of him was to be so short-lived.I will certainly send
			 you another copy of the book you desire if it can possibly escape the perils of the sea.I say nothing about your affairs
			 here because being
			 in the best hands I can say
			 nothing important. I am happy you have been
			 able to turn the just retribution of our country to some account in easing your mind from some of it’s concerns. on our part it was a just attention to sacrifices you had made to make us what we
			 are.
			 I only lament it was not what it should have been.
			 I write to Mde de Tessé,
			 M. de Tracy Etc. and conclude with the assurance of my affectionate and unalterable friendship and respect.
            Th:
                Jefferson
          
          
            P.S. Monticello Dec. 14. I have kept my letter open that I might state with certainty the issue of the expedition against Montreal. our just expectations have been disappointed by another failure of a General commanding a large portion of the army ashore, and refusing to meet, the main body, according to orders at the entrance of Lake St Francis. the expedition was of necessity abandoned at that point at which it was known to have arrived at the date of my letter: and the commencement of severe weather forced the army into winter quarters near that place. in the President’s message at the meeting of Congress you will see a succinct & correct history of the transactions of the year.
          
        